THE STATE OF TEXAS
                                           MANDATE
TO THE COUNTY COURT AT LAW OF ROCKWALL COUNTY, GREETINGS:
        Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 16th
day of December, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Eduardo Cavendish d/b/a Vanguard                           No. 06-14-00023-CV
Portable Solutions, Inc., Appellant
                                                           Trial Court No. 1-13-464
                    v.

Atashi Town Homes, LLC, Appellee



        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We further order that the appellant, Eduardo Cavendish d/b/a Vanguard Portable
Solutions, Inc., pay all costs of this appeal.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 26th day of February, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk